Name: Commission Regulation (EEC) No 2122/89 of 14 July 1989 amending Regulation (EEC) No 3440/84 on the attachment of devices to trawls, Danish seines and similar nets
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|31989R2122Commission Regulation (EEC) No 2122/89 of 14 July 1989 amending Regulation (EEC) No 3440/84 on the attachment of devices to trawls, Danish seines and similar nets Official Journal L 203 , 15/07/1989 P. 0021 - 0022 Finnish special edition: Chapter 4 Volume 3 P. 0130 Swedish special edition: Chapter 4 Volume 3 P. 0130 *****COMMISSION REGULATION (EEC) No 2122/89 of 14 July 1989 amending Regulation (EEC) No 3440/84 on the attachment of devices to trawls, Danish seines and similar nets THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (1), as amended by the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986, laying down certain technical measures for the conservation of fishery resources (2), as last amended by Regulation (EEC) No 4193/88 (3), and in particular Article 15 thereof, Whereas consultations with Norway and Sweden concerning fishing in the Skagerrak and the Kattegat took place in Brussels in May 1982 and in Stockholm in November 1988; whereas, in view of the results of these consultations it is necessary to amend Commission Regulation (EEC) No 3440/84 (4), as amended by Regulation (EEC) No 955/87 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3440/84 is hereby amended as follows: 1. The following paragraphs are added to Article 5: '6. Notwithstanding paragraph 1, in the Skagerrak and in the Kattegat it is prohibited to use a type A top-side chafer; 7. In the Skagerrak and the Kattegat it is prohibited to attach a top-side chafer to trawls having a mesh size larger than 70 millimetres.' 2. Article 6 is replaced by the following: 'Article 6 Strengthening bag 1. A strengthening bag is a cylindrical piece of netting completely surrounding the codend of a trawl and which may be attached to the codend at intervals. It shall have at least the same dimensions (length and width) as that part of the codend to which it is attached. 2. The provisions of paragraph 3 and 4 shall not apply in the Skagerrak and the Kattegat. 3. It is prohibited to use more than one strengthening bag except when attached to trawls having a mesh size equal to or less than 60 millimetres, for which two strengthening bags may be used. 4. The mesh size shall be equal to at least twice that of the codend. If a second strengthening bag is used, its minimum mesh size shall be 120 millimetres. 5. The provisions of paragraphs 6, 7, 8 and 9 shall apply only in the Skagerrak and the Kattegat. 6. It is prohibited to attach a strengthening bag to trawls having a mesh size larger than 70 millimetres. 7. It is prohibited to use a strengthening bag and a top-side chafer simultaneously. 8. It is prohibited to use a strengthening bag of which the mesh size is less than 80 millimetres. 9. It is prohibited to use more than one strengthening bag except when attached to trawls having a mesh size of less than 16 millimetres, for which two strengthening bags may be used. Notwithstanding paragraph 8, the mesh size of one of these strengthening bags may be less than 80 millimetres but not less than 35 millimetres. 10. It is prohibited to use a strengthening bag which extends forward of the codend. 11. If a strengthening bag is constructed of sections of cylindrical netting, the sections may not overlap by more than four meshes at the points of attachment. 12. Strengthening bags attached to trawls having a mesh size greater than 60 millimetres shall not extend more than two metres in front of the rear lifting strap. 13. Notwithstanding paragraph 1, strengthening bags smaller than the dimensions of the codend may be attached to nets having a mesh size equal to or less than 60 millimetres.' 3. The following paragraph is added to Article 11: '4. In the Skagerrak and the Kattegat the length of the flapper shall not extend more than the length of 20 meshes into the codend.' Article 2 This Regulation shall enter into force on the 30th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1989. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 24, 27. 1. 1983, p. 1. (2) OJ No L 288, 11. 10. 1986, p. 1. (3) OJ No L 369, 31. 12. 1988, p. 1. (4) OJ No L 318, 7. 12. 1984, p. 23. (5) OJ No L 90, 2. 4. 1987, p. 29.